BROWN, District Judge.
These are cross-libels for a collision between the gasolene launch Yankee, 33 feet over all, 50 horse power, and the sloop Hugi, an 18-foot knockabout, in Mt. Hope Bay near Fall River, on the afternoon of August 22, 1912, when there was a yacht race in the bay.
The launch struck bow on about the middle of the port side of the sloop, breaking her planks, so that she sank in a few minutes in about 40 feet of water.
The sworn cross-libel of the owner of the launch Yankee alleges that her owner was navigating the said launch Yankee at a moderate speed across the harbor at Fall River, Mass., toward the yacht club float at the Enterprise Dock, so called, with a clear course ahead, and saw the sloop Hugi sailing close-hauled on the port tack about 100 yards distant, and approaching on a line nearly parallel to and about 50 feet to the northward of the course of the launch. When about 100 from the launch, the Hugi changed her course to port, and the claimant, in order to keep out of her way, immediately changed his course so as to pass under her stern. Almost immediately thereafter the Hugi suddenly changed her course to starboard, and thereupon the claimant immediately threw out his clutch and reversed his engine; but was unable to prevent his boat from striking said yacht Hugi at about amidships on the port side, well under the bilge.
Among other particulars the Hugi is charged with fault “in not holding her course and speed, as required by law.” At the trial, however, the owner of the Yankee gave evidence materially different from the sworn statements of the libel, and to the effect tljat he had been out to a stake boat, and was returning in a circle and then in a straight line toward the clubhouse; that he changed his course to port while the Hugi was on her starboard tack; that the Hugi came about some 50 feet, or a length and a half away, too late for him to avoid her; that he immediately put his helm over to starboard; that his helm and boat went the same way; that .his reverse was on, and his propeller slack just before the Hugi bore away. He also stated that he was going 8 miles an hour, and at that speed could stop in 100 feet; that the best speed of the Yankee was 22% miles.
Upon the brief for the Yankee it is insisted that the Hugi changed her course, in violation of article 21 of the Inland Rules, misleading the Yankee. It is also contended that the Yankee was not at fault for holding her speed until the Hugi came about on the port tack just prior to the collision.
The inconsistency between the testimony that the Hugi came about on the port tack when but 50 feet away and the statement of the libel that she was’ seen close-hauled on the port tack about 100 yards distant is apparent, and is unexplained.
*75The witnesses for the Yankee differ very materially. Fulford, who was on the Bat, a sloop of the same class as the Hugi, states that he saw the Ilugi on the starboard tack and saw her change to go upon the port tack, but did not see her fill away so that she was on the port tack.
Chase, who was on the Idler, saw the Ilugi on the starboard tack, saw her come about, and says that as she came about Wood, who was sailing her, stooped to look under the boom, looked across in the opposite direction from the Yankee, and was looking there at the time of collision; that the Ilugi had sailed possibly 100 feet on the port tack before the collision; that the Hugi’s sails filled, but she did not change her course until she bore away just before the collision. lie thinks the witness Fulford was mistaken. He says the Yankee swung to starboard, and had retarded speed before the collision He also stated that the Yankee went across the Idler’s bow, and that the Idler's boom overhung the Yankee.
Charlton, who was on a power boat at the dock, says that the Hugi came about directly in the path of the Yankee; that the Ilugi was 10 or 12 seconds on the port tack; that she did not change her course; that the wind knocked her down; that her sail was on her port side, and that the Yankee swung to port while the Hugi was on the starboard tack.
Gagnon, who was on the wharf, thinks that the Hugi was struck just as she came about.
The evidence for the Hugi is much more consistent, and it seems to me much more reliable, especially as it is in substantial agreement with the allegation of the cross-libel that the Hugi was close-hauled on the port tack when the launch was still abóut 100 yards distant. Wood, who was sailing her, testifies that she was on the port tack for 350 to 400 feet, and did not change her course until at the last instant he bore away to save the boat; that he paid particular attention to the Yankee which was coming at the rate of 12 to 15 miles while the .1 Lugi was going at the rate of 4 or 5 miles.
Brayton, owner of the Hugi, says that she was one or two minutes on the port tack before the collision, did not change her course or speed, did not come into the wind, and bore away to save the boat.
Zuill, who was tending main sheet on the Hugi, says that she was on the port tack for at least 375 feet, and that the Yankee did not take a shoot into the wind.
Webster says that the Hugi was a minute on the port tack before collision, and had sailed 400 feet more or less, and did not change course or speed until she bore away two or three seconds before the collision. He testifies that Wood noticed the Yankee, and said, “I wonder what that fellow is going to do;” that the Yankee was 100 feet away when Wood made his remark; that the Hugi did not make a hitch before bearing away; and that when he saw the Yankee she was a little on the port bow, and the courses were converging. He estimates the speed of the Hugi at 4 or 5 miles, and that of the Yankee at 12 to 15 miles.
*76Rich, who was on the veranda of the clubhouse, saw the Hugi come about, and says that she was on the port' tack and sailed 50 or 75 feet before the Yankee came into his view. She then sailed 150 feet; that the Yankee was about 50 feet away when the Hugi bore away; that he then remarked, “There is going to be a collision, and nothing can stop it ;” that the Hugi did not change her course, but her sails remained filled.
Weaver, who was on Nimbus III, of the same class as the Hugi, and was following the Hugi on the starboard tack, says that the Hugi came ¿bout on the port tack, and that her sails did not after-wards shake. He estimates that she sailed 200 or more feet on. this tack before the collision.
Upon the whole evidence, I find that the Hugi was close-hauled’ on the port tack, and had established her course when the launch was about 100 yards away, and did not change her course until she bore away in extremis, which was not a fault; that the Yankee might have avoided her by promptly keeping off to starboard, but that she held on too long without making a proper effort to give the Hugi a safe margin. According to the statements of her libel, nothing was done to reduce speed or to keep out of the way until after the Hugi was within 100 feet.
There is also evidence that the Yankee was cloge-shaving in the testimony that she ran across the bow of the Idler so close that she passed under her boom.
The contention that the Hugi was negligent in coming- about so close under the Yankee’s bow that she could not be avoided is not established by the evidence, and such a charge is not made in the cross-libel.
I find the Yankee alone at fault for the collision.
The libelant proves expenditures on repairs, etc., to the Hugi to the amount of $158.14, and damages to personal effects which I estimate at $30. There is also opinion evidence’ of depreciation of value due to replacing of her original planking, though it is admitted that her speed is not affected. Though such damage is proved by several witnesses, -the extent of it is largely conjectural, but will probably not exceed $50, which amount is allowed.
A draft decree may be presented for the libelant for $238.14 damages, and costs to be taxed.
A draft decree may also be presented dismissing the cross-libel.